DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Previously claims 1 – 11, 13, 15, 16, 18 – 22, and 25 were presented for Examination.
Applicant amended claims 1, 6, 10, 18 – 19, and 22 beyond formalities and 112 Rejections.
Applicant cancelled claim 16.
Applicant added new claim 63.
The pending claims are 1 – 11, 13, 15, 18 – 22, 25, and 63 [Page 6 lines 1 – 10].

Applicant requests withdraw of Objections to the Specification [Page 6 lines 11 – 18].  However, only a notice to the use of trade names or marks is given and not an Objection to the Specification (no indication of the Specification Objected to was given on the Office Action Summary form PTOL326).
Applicant amends the claims to address Examiner’s Functional Analysis [Page 6 lines 19 – 28].  The Examiner updates the Functional Analysis in view of the amended claims.

Applicant amends the claims to address Examiner’s 112(b) Rejections [Page 7 lines 1 – 6].  While the claims were amended to address current Rejections, the amendments made to the claims raise new Indefinite Rejections.
Applicant's arguments filed October 20th, 2020 [Page 7 lines 1 – 6] have been fully considered but they are not persuasive.
The Applicant amended claim 10 in an attempt to address the Indefinite Rejection, but does not address the Rejection regarding the relative “narrowband” term claimed or show an exemplar in the Specification teaching to what degree “narrowband” constitutes.  Thus, the Rejection against claim 10 has been maintained.

.

Applicant's arguments filed October 20th, 2020 [Page 7 line 13 – Page 9 line 18] have been fully considered but they are not persuasive.
First, the Applicant recites the references against the Independent claim [Page 7 lines 13 – 17] and then recites features of amended independent claim 1 [Page 7 line 18 – Page 8 line 2].
Second, the Applicant contends the combination of references do not teach the features claimed [Page 8 lines 3 – 4] and then contends Seto does not teach features in the amended independent claim [Page 8 lines 5 – 21].  The Applicant contends Seto Figure 5 and Paragraph 70 does not teach the “continuous illumination source” required in claim 1 [Page 8 lines 13 – 21].  However, the feature was recited in previously rejected claim 16 which cited Paragraphs 47- 53 and 62 – 67 of Seto were cited which includes the description of Figure 4 which illustrates illumination with no blanking period.  Considering Seto as a whole, Figures 4, 8, and 10 also illustrate a continuous illumination of a scene by a source for imaging.
Third, the Applicant continues to argue against Seto as not teaching the received light from the illumination source [Page 8 line 22 – Page 9 line 7].  However, considering Seto as a whole (see at least Figures 4, 8, and 13) teaches alternating lighting used and Paragraphs 57 and 107 – 113 teaches line based imaging where a plurality of lines are taught for imaging by the rolling shutter which may include even one line per exposure period.  These citations are used in Seto Paragraphs 80 – 88 where different lines receive different illumination exposures (and in an alternating fashion as taught by some of Seto’s exposure timing diagrams).  Thus, in view of the exposure timings as being for a single or group of lines the alternating of illumination for imaging is rendered obvious by Seto.  Additionally Laroia in Figures 7 – 9 and 17 – 20 was cited and Columns 27 and 28 render obvious capturing different regions / lines with different illumination which as suggested by Seto’s exposure timing diagrams.  The Examiner notes Laroia was not argued against in the citations of the disputed limitation.
Fourth, the Applicant broadly contends Laroia does not teach features of the amended independent claims [Page 9 lines 8 – 11].  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fifth, the Applicant contends the dependent claims Seto and Laroia were cited against are allowable for the reasons given for amended independent claim 1 [Page 9 lines 12 – 18].
Sixth, the Applicant contends claims 4 [Page 9 lines 19 – 24]; 6, 8 – 9, 13, and 15 [Page 9 line 25 – Page 10 line 2]; 18 – 19 [Page 10 lines 3 – 9]; 20 [Page 10 lines 10 – 15]; 21 [Page 10 lines 16 – 22]; and 63 [Page 10 lines 23 – 27] are allowable for at least the reasons given for amended independent claim 1.
While the Applicant’s points may be understood, to which the Examiner respectfully disagree, the Rejection has been maintained.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/455,137 filed February 6th, 2017).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30th, 2020 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on August 23rd, 2019 and November 4th, 2019 was filed before the mailing date of the First Action on the Merits (mailed July 21st, 2020).  The 

Due to the excessively lengthy Information Disclosure Statement submitted by applicant (especially lengthy references), the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The use of the terms “da Vinci Surgical System”, “da Vinci S Surgical System”, and “EndoWrist”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “a rolling shutter sensor that captures …” in claim 1.
Such claim limitation(s) is/are: “a time-varying illumination source that illuminates …” in claim 1.
Such claim limitation(s) is/are: “a processor that receives …” in claim 1.
Such claim limitation(s) is/are: “synchronization module including a clock, wherein the clock generates …” in claim 22.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 63 is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11, 13, 15, 18 – 22, 25, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the metes and bounds as to the claimed “amount of illumination” is indefinite.  The term is only introduced in Paragraph 73 of the Specification one time without any exemplary meanings or special definition afforded to the term.
Regarding claims 2 – 11, 13, 15, 18 – 22, 25, and 63, the claims all depend on independent claim 1, but do not cure the deficiencies of amended claim 1 thus are similarly Rejected.

The term "narrowband" in claim 10 [line 2] is a relative term which renders the claim indefinite.  The term "narrowband" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 7, 10 – 11, 25, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US PG PUB 2014/0364690 A1 referred to as “Seto” throughout) [Cited in Applicant’s August 23rd, 2019 IDS], and further in view of Laroia, et al. (US Patent #9,462,170 B2 referred to as “Laroia” throughout).
Regarding claim 1, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.

a rolling shutter sensor that captures a plurality of images of a scene, wherein each of the plurality of images is captured as a series of lines [Seto Figures 1 (see at least reference character 37), 3, and 9 – 13 (timing for scanning lines by the rolling shutter and images per different illumination type used) as well as Paragraphs 39 – 41 (imager employs a rolling shutter method) and 57 – 59 (capturing image as a series of lines)];
a continuous illumination source that illuminates the scene [Seto Figures 1, 4, 8, and 10 (see at least reference character 39) as well as Paragraphs 32, 47 – 53 (source illumination), and 62 – 69 (continuous illumination of the scene / object)].
a time-varying illumination source that illuminates the scene, wherein the rolling shutter sensor and the time-varying illumination source are operated synchronously to cause a plurality of on-cadence lines of the rolling shutter sensor to receive illumination from the continuous illumination source and a first amount of illumination from the time-varying illumination source and to cause a plurality of off-cadence lines of the rolling shutter sensor to receive illumination from the continuous illumination source and a second amount of illumination from the time-varying illumination source, wherein the first amount of illumination is greater than the second amount of illumination [Seto Figures 1 (see at least reference characters 19, 39, and 41), 4 – 13 (e.g. in Fig. 4 – 9 see the use of white and non-white light (e.g. blue or the N light) for image capture as well as the off period of illumination in which an image is captured) as well as Paragraphs 5, 36, 46 – 54 (various type of light emitted for different imaging purposes), 68 – 76 (period of illuminance (on-cadence) and off (off-cadence) for image capture and further W and N illumination have different illumination thus may be on / off cadence as well), 80 – 88 (alternating pluralities of lines with illumination during imaging), and 116 – 123 (switching illumination from the source thus an obvious variant of a time varying source); Laroia Figure 1 (see at least reference character 104, 130, 150, 152), 7 – 9, and 17 – 20 as well as Column 7 lines 9 – 49 (different illumination times used for imaging), Column 20 lines 12 – 56 (time varying illumination control synchronized with the image capture), and Column 27 lines 3 – 55 (synchronizing different light sources for image capture illuminating 
a processor that receives the plurality of images from the rolling shutter sensor and separates the plurality of images into a plurality of feeds, wherein each of the plurality of feeds includes a different contribution of the time-varying illumination source to an overall illumination of the scene [Seto Figure 1 (see at least reference characters 21 (processor), 43, 45, and 47) and 5 – 13 (e.g. see at least Figures 5 – 9 where the W and N illuminations are different and separate images of W and N light are captured) as well as Paragraphs 33 – 45 (processor receives input / image data), 67 – 75, and 80 – 88 (different image for different light source used); Laroia Figures 7 – 9 and 17 – 20 (light source with distinct imaging regions on the sensor in the rolling shutter sensor) as well as Column 27 lines 3 – 55 (synchronizing different light sources for image capture) and Column 28 lines 15 – 60 (synchronize the light source to image capture region on image sensor forming distinct images)].
The motivation to combine Laroia with Seto is to combine features in the same / related field of invention of illumination devices for photographic systems in order to improve energy consumption of the imaging device by controlling the illumination for the imaged region [Laroia Column 1 lines 14 – 18 and Column 2 lines 21 – 47 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Seto and Laroia which will be used throughout the Rejection.

Regarding claim 2, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches the rolling shutter sensor is a complementary metal-oxide-semiconductor (CMOS) imager [Seto Figure 1 (see at least reference character 37) as well as Paragraphs 40 and 185 (CMOS imager used with the rolling shutter technique)].


Regarding claim 3, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches the rolling shutter sensor is integrated into a chip-on-tip endoscope [Seto Figures 1 and 2 (see at least reference characters 11, 23, 25, 31, 33, and 37) as well as Paragraphs 33 – 41 (imager is a chip (e.g. CMOS type) in the distal end / tip) and 50 (connection to image in the tip)].
Please see claim 1 for the motivation to combine Seto and Laroia.

Regarding claim 5, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches the time-varying illumination source is a pulsed illumination source that outputs a stream of equally spaced pulses [Seto Figures 1 and 5 – 9 at least (see at least reference character “T” of the illumination period when the sources is pulsed) as well as Paragraphs 36 and 49 – 52 (pulsing light source) and 68 – 76 (same period used for each type of illumination pulse thus rendering obvious the equally spaced criteria)].
Please see claim 1 for the motivation to combine Seto and Laroia.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches wherein the time-varying illumination source is a solid state illumination source [Seto Figure 1 (see at least reference character 39) as well as Paragraphs 6 and 46 – 50 (laser / LED light source)].
Please see claim 1 for the motivation to combine Seto and Laroia.

Regarding claim 10, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches wherein the time-varying illumination source is a source of narrowband illumination, wherein the source of narrowband illumination is at least one of a solid state laser or a light emitting diode (LED) [Seto Figure 1 (see at least reference character 39) as well as Paragraphs 6 (LED source), 47 – 54 (laser light source or RGB LEDs rendering obvious the width / center frequency and the bandwidth allowed as a design decision to one of ordinary skill of the art thus rendering obvious the narrowband feature claimed); Laroia Figures 1 (see at least reference character 104), 9, and 31 as well as Column 7 lines 28 – 49 (LED sources) and Column 20 lines 33 – 56 (LED light sources)].
Please see claim 1 for the motivation to combine Seto and Laroia.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches wherein the time-varying illumination source is a fluorescence illumination source with a wavelength corresponding to an excitation spectrum of a fluorescent agent in the scene [Set Figures 1 and 5 – 9 (see at least reference character 39) as well as Paragraphs 47 – 52 (source obvious to modify to conduct “fluorescence observation” rendering obvious the claim limitation to one of ordinary skill in the art)].
Please see claim 1 for the motivation to combine Seto and Laroia.

Regarding claim 25, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches wherein the plurality of feeds comprise a general-purpose feed from which the contribution of the time-varying illumination source to the overall illumination of the scene is removed and a special-purpose feed in which the contribution of the time-varying illumination source is isolated [Seto Figures 1 and 5 – 13 (Figures 5 – 9 will the exemplary in which white and blue light are used and 10 – 13 for RGB illumination and corrections associated and the off / blanking interval) as well as Paragraphs 113 – 117 (separate images for each light type) and 139 – 155 (total light derived from components and corrections for ambient / changes in lighting accounted – see equations 12 – 14 as well); Laroia Column 12 line 35 – Column 13 line 19 (total light capture and components in generate separate images)].


Regarding claim 63, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager.  The combination teaches wherein each of the plurality of feeds includes a contribution of the continuous illumination source to the overall illumination of the scene [Seto Figures 1 and 4 – 13 (Figures 4 – 9 will the exemplary in which white and blue light are used and 10 – 13 for RGB illumination and corrections associated where R, B, G images / lines captured render obvious the “contribution” requirement of the claim) as well as Paragraphs 113 – 117 (separate images for each light type) and 139 – 155 (total light derived from components and corrections for ambient / changes in lighting accounted – see equations 12 – 14 as well); Laroia Column 12 line 35 – Column 13 line 19 (total light capture and components in generate separate images)].
Please see claim 1 for the motivation to combine Seto and Laroia.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seto, Laroia, as applied to claim 1 above, and further in view of Docherty (US PG PUB 2016/0183780 A1 referred to as “Docherty” throughout).
Regarding claim 4, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Docherty teaches a frame rate and suggests line scan rates to use for imaging with a rolling shutter.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources the rolling shutter sensor is operated at a frame rate of 60 Hz and a line rate of 61.44 kHz [Seto Figures 5 – 9 as well as Paragraphs 72 – 88 (exposure considerations for frame rate and reading the lines with the rolling shutter suggesting modification to values to use as a nexus with Docherty in modifying the scanning period); Docherty Paragraphs 5 (frame and line rate with 60 Hz frame rate taught and a suggested line rate value for Seto in which one of ordinary skill in the art would readily appreciate the claimed value is a mere design choice in view of Seto’s and Docherty’s teachings), 7, and 161 (rolling shutter as a line scanner)].
Please see claim 1 for the motivation to combine Seto and Laroia.
The motivation to combine Docherty with Laroia and Seto is to combine features in the same / related field of invention of scanning imaging devices in order to render obvious selection of parameters in operating a rolling shutter [Docherty Paragraphs 5 – 7 where the Examiner observes at least KSR Rationale (F) is also applicable].

Claims 6, 8 – 9, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seto, Laroia as applied to claim 1 above, and further in view of Muller (US Patent #9,386,236 B2 referred to as “Muller” throughout).
Regarding claim 6, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Muller teaches various imaging aspects as related to rolling shutters (e.g. modulation frequency, structured illumination, etc.).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller.  The combination teaches a modulation frequency of the time-varying illumination source is higher than a frame rate of the rolling shutter sensor [Seto Figure 1 (see at least reference character 39) as well as Paragraph 49 (adjustment of modulation frequency thus rendering 
Please see claim 1 for the motivation to combine Seto and Laroia.
The motivation to combine Muller with Laroia and Seto is to combine features in the same / related field of invention of illumination with a rolling shutter [Muller Column 2 lines 47 – Column 3 line 22] in order to improve object detection and imaging of objects using rolling shutters such as improve depth determinations [Muller Column 5 lines 41 – 67 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Seto, Laroia, and Muller which will be used throughout the Rejection.

Regarding claim 8, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Muller teaches various imaging aspects as related to rolling shutters (e.g. modulation frequency, structured illumination, etc.).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller.  The combination teaches wherein the time-varying illumination source is modulated using a time-varying electrical power supply [Muller Figures 1 and 2 as well as Column 11 lines 39 – 57 (driving current frequency rendering obvious the current supply is time varying to one of ordinary skill in the art)].
Please see claim 6 for the motivation to combine Seto, Laroia, and Muller.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller.  The combination teaches wherein the time-varying illumination source is a mode-locked laser that has a repetition rate synchronized with a line rate of the rolling shutter sensor [Seto Figure 1 (see at least reference characters 39 and 41) and 5 – 13 (see Figures 5 and 11 in particular) as well as Paragraphs 68 – 73 (a fixed pattern repeated) and 127 – 135 (a fixed pattern of illumination for imaging (rendering obvious a mode lock and a repetition rate synchronized with the rolling shutter); Laroia Figure 1 (subfigures included) Column 12 lines 35 – 59 (repeating patterns of illumination in a fixed / known manner)]; Muller Figure 1 as well as Column 2 lines 47 – 65 (fixed frequency / locked mode for imaging by the course), Column 3 lines 37 – 67 (fixed set of patterns to use), and Column 12 lines 30 – 64].
Please see claim 6 for the motivation to combine Seto, Laroia, and Muller.

Regarding claim 13, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Muller teaches various imaging aspects as related to rolling shutters (e.g. modulation frequency, structured illumination, etc.).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller.  The combination teaches wherein the time-varying illumination source is a structured illumination source [Seto Figure 1 (see at least reference character 39) as well as paragraphs 47 – 53; Laroia Column 12 lines 35 – 59; Muller Figures 1 – 2 as well as Column 5 lines 15 – 64 (structured illumination), Column 7 lines 5 – 45 and Column 12 lines 30 – 45 (structure illumination examples to modify a source such as that taught by Seto)].
Please see claim 6 for the motivation to combine Seto, Laroia, and Muller.

Regarding claim 15, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Muller teaches various imaging aspects as related to rolling shutters (e.g. modulation frequency, structured illumination, etc.).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller.  The combination teaches wherein the processor performs depth estimation based on an illumination pattern output by the structured illumination source [Seto Figure 1 (see at least reference character 39) as well as Paragraphs 47 – 52 (variations / modification to the light source and types); Laroia Column 12 lines 35 – 59 (structured patterns from a source to image and computing a depth map); Muller Figures 1 – 2 as well as Column 3 lines 23 – 36 (structured illumination), Column 4 lines 12 – 67 (use of structured light with a rolling shutter to detect depth of the object as well), Column 11 lines 5 – 37 (depth profiling / estimation while imaging with a rolling shutter), and Column 12 lines 30 – 63 (projecting structured light to modify Seto’s source)].
Please see claim 13 for the motivation to combine Seto, Laroia, and Muller.

Regarding claim 22, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.
further comprising a synchronization module including a clock, wherein the clock generates and transmits synchronized timing signals to each of the rolling shutter sensor and the time-varying illumination source [Seto Figures 1 – 2 as well as Paragraphs 5 (synchronization of timing events for imaging); Laroia Figures 1 – 4 (e.g. see at least reference characters 150 and 152), 7, 10 – 11, 15 – 16 (see at least reference characters 2502, 2504, and 2402), and 20 – 21 (subfigures included) as well as Column 7 line 55 – Column 8 line 10 (synchronization of illumination with the shutter), Column 20 lines 12 – 56 (synchronized imaging), Column 21 lines 24 – 46 (initialization at start-up), and Column 25 lines 11 – 43; Muller Column 2 lines 47 – 65 (pixel clocks used with sensors) and Column 3 lines 10 – 54 (control of clock signals to adjust exposure / frame rates – combinable with Seto and Laroia)].
Please see claim 1 for the motivation to combine Seto and Laroia.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seto, Laroia, Muller, and further in view of Kurane (US PG PUB 2009/0135271 A1 referred to as “Kurane” throughout).
Regarding claim 18, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source time-varying.  Muller teaches various imaging aspects as related to rolling shutters (e.g. modulation frequency, structured illumination, etc.).  Kurane teaches interlaced imaging capturing every other line in a rolling shutter imaging apparatus.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller and interlacing image capture as taught by Kurane.  The combination teaches wherein consecutive lines in a first image of the plurality of images captured by the rolling shutter sensor alternate between on-cadence lines of the plurality of on-cadence lines and off-cadence lines of the plurality of off-cadence lines, and wherein consecutive lines in a second image of the plurality of images captured by the rolling shutter sensor alternate between on-cadence lines of the plurality of on-cadence lines and off-cadence lines of the plurality of off-cadence lines [See claim 1 second limitation for citations from Seto and Laroia (e.g. Seto Figures 5 – 13) as well as Muller Figures 1 – 2 as well as Column 6 lines 1 – 31 (imaging in “off” states as well as on / active varying illumination states), Column 9 lines 32 – 65 (offsets to image alternate lines on / off), and Column 12 lines 10 – 67 (imaging with patterns on / off and shifted by an offset rendering obvious the effect claimed); Kurane Figures 2 – 4, 6, 9, 11, and 13 – 14 (in Figures 6 and 11 the Examiner observes the modification to read out every other line would be an obvious design choice to one of ordinary skill in the art) as well as Paragraphs 55 – 57 and 94 – 95 (grouping / setting up lines to interlace), 103 – 107 (selecting lines to interlace / showing computations to set the rolling shutter), 113 – 120 (interlaced scanning unit for imaging every other / every few lines at a time), and 160 – 167 (other deign setting up the interlace scanner to operate on / off / illuminated sections in combination with at least Seto and Muller)].
Please see claim 1 for the motivation to combine Seto and Laroia.
The motivation to combine Muller with Laroia and Seto is to combine features in the same / related field of invention of illumination with a rolling shutter [Muller Column 2 lines 47 – Column 3 line 22] in order to improve object detection and imaging of objects using rolling shutters such as improve depth determinations [Muller Column 5 lines 41 – 67 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
The motivation to combine Kurane with Muller, Laroia, and Seto is to combine features in the same / related field of invention of imaging with a rolling shutter / line scanner [Kurane Paragraph 2] in order to improve continuity in the image data collected [Kurane Paragraphs 10 – 12 where the Examiner observes KSR Rationale (D) or (F) are also applicable].
This is the motivation to combine Seto, Laroia, Muller, and Kurane which will be used throughout the Rejection.

Regarding claim 19, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with design considerations for the illumination as taught by Muller and interlacing image capture as taught by Kurane.  The combination teaches wherein a first line of the first image captured by the rolling shutter sensor is an on-cadence line and a first line of the second image captured by the rolling shutter sensor is an off-cadence line, and wherein a second line of the first image is an off-cadence line and a second line of the second image is an on-cadence line [See claim 1 second limitation for citations from Seto and Laroia (e.g. Seto Figures 5 – 13 where at least in Figures 5 – 9 (could also consider removing the N light state as well as have more defined on / off states)) as well as Muller Figures 1 – 2 as well as Column 6 lines 1 – 31 (imaging in “off” states as well as on / active varying illumination states), Column 9 lines 32 – 65 (offsets to image alternate lines on / off), and Column 12 lines 1 – 67 (imaging with patterns on / off and shifted by an offset rendering obvious the effect claimed for consecutive images); Kurane Figures 2 – 4, 6, 9, 11, and 13 – 14 (in Figures 6 and 11 the Examiner observes the modification to read out every other line would be an obvious design choice to one of ordinary skill in the art) as well as Paragraphs 55 – 57 and 94 – 95 (grouping / setting up lines to interlace), 103 – 107 (selecting lines to interlace / showing computations to set the rolling shutter), 113 – 120 (interlaced scanning unit for imaging every other / every few lines at a time), and 160 – 167 (other deign setting up the interlace scanner to operate on / off / illuminated sections in combination with at least Seto and Muller)].
Please see claim 18 for the motivation to combine Seto, Laroia, Muller, and Kurane.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seto, Laroia as applied to claim 1 above, and further in view of Nakazawa (US PG PUB 2014/0204427 A1 referred to as “Nakazawa” throughout).

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager and Nakazawa’s clocks to conduct the timing.  The combination teaches wherein the rolling shutter sensor and the time-varying illumination source each include independent clocks that are synchronized based on a onetime initialization process [Laroia Figures 1 – 4, 11, 20 – 21 (subfigures included) as well as Column 21 lines 24 – 46 (initialization at start-up) and Column 28 lines 15 – 60 (initialization including synchronizing the clocks / timing present); Nakazawa Figures 5 – 7 (see at least reference characters 360 and 362 (two clocks) and a synchronization signal between) as well as Paragraphs 85 – 89 (clocks for different functions in image capture) and 92 – 96 (synchronization signal)].
Please see claim 1 for the motivation to combine Seto and Laroia.
The motivation to combine Nakazawa with Seto and Laroia is to combine features in the same / related field of invention of imaging apparatuses with a rolling shutter [Nakazawa Paragraphs 3 and 96] in order to reduce noise during image capture [Nakazawa Paragraphs 6 – 8 where the Examiner observes KSR Rationale (F) is also applicable].
This is the motivation to combine Seto, Laroia, and Nakazawa which will be used throughout the Rejection.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seto, Laroia, Nakazawa as applied to claim 20 above, and further in view of Back, et al. (US PG PUB 2018/0035019 A1 referred to as “Back” throughout).
Regarding claim 21, Seto teaches a rolling shutter imaging system with an application to be included in an endoscope in which images of different illumination types are taken.  Laroia teaches synchronizing the illumination source to a rolling shutter imaging system and make the illumination source 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seto’s imaging system with Laroia’s sources including time varying sources and to synchronize the illumination with the rolling shutter imager with multiple clocks as taught by Nakazawa and correct for clock drift as suggested by Back.  The combination teaches where the rolling shutter sensor and the time-varying illumination source each include independent clocks that are synchronized based on an ongoing synchronization process that corrects for clock drift [Laroia Figures 1 – 4, 11, 20 – 21 (subfigures included) as well as Column 21 lines 24 – 46 (initialization at start-up) and Column 28 lines 15 – 60 (initialization including synchronizing the clocks / timing present); Nakazawa Figures 5 – 7 (see at least reference characters 360 and 362 (two clocks) and a synchronization signal between) as well as Paragraphs 85 – 89 (clocks for different functions in image capture) and 92 – 96 (synchronization signal); Back Paragraphs 5 and 96 (clock drift correction in a rolling shutter imaging system)].
Please see claim 20 for the motivation to combine Seto, Laroia, and Nakazawa.
The motivation to combine Back with Nakazawa, Laroia, and Seto is to combine features in the same / related field of invention of clock synchronization in imaging in order to prevent drifting of clocks / time stamps in images for correct sequential processing [Back Paragraphs 1 – 5 where the Examiner observes at least KSR Rationale (F) is also applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487